WOODSON, P. J.
The facts of this case are the same as those in the case of State ex rel. v. Young, ante, page 627, this day decided, differing only in the names and persons of defendants, the description and quantity of land affected, the amount of benefits *638assessed against the same, and the credits allowed thereon, on acount of the work done and materials furnished for the old levee mentioned in the evidence, which was appropriated and used by the commissioners in the construction of the new levee.
The law governing the facts of this case is the same as that announced in that, consequently the ruling there is controlling here.
The judgment of the circuit court is, therefore, affirmed.
All concur.